Citation Nr: 1037031	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-02 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for left common 
peroneal nerve injury residuals, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an increased disability 
rating of 40 percent for left common peroneal nerve injury 
residuals, effective July 15, 1999, but denied service connection 
for claimed residuals from a frostbite injury to both feet.

After the Veteran's timely appeal as to both issues, an April 
2006 Board decision denied both claims.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 memorandum decision, the Court 
remanded the issue of the Veteran's claim for increased 
compensation for residuals of a left common peroneal nerve injury 
for extraschedular consideration under 38 C.F.R. § 3.321(b).  All 
other matters addressed in the Board's April 2006 decision were 
affirmed by the Court.  Accordingly, the Veteran's claim of 
service connection for frostbite injuries of both feet is not on 
appeal.

Consistent with the Court's memorandum decision, the Board 
considered on remand the Veteran's claim of entitlement to an 
increased disability rating for residuals of a left common 
peroneal nerve injury, to include extraschedular consideration 
under 38 C.F.R. § 3.321.  In April 2009, that issue was remanded 
so that the Veteran's claim could be submitted to the Director, 
Compensation and pension Service (Director) or the Under 
Secretary for Benefits (Under Secretary), for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The Board finds 
that the action directed in its April 2009 remand have been met 
with compliance.

The Board further notes that in an August 2005 letter submitted 
by his former representative, the Veteran requested a Central 
Office hearing, to be held before a Board member in Washington, 
D.C.  In a September 2005 letter, that hearing request was 
withdrawn by the Veteran.  No additional requests for a hearing 
have been made since that time.

Cognizant of the foregoing procedural history, the Board is now 
prepared to proceed with appellate consideration of the issue 
framed above.





FINDING OF FACT

The Veteran's left common peroneal nerve injury residuals have 
been manifested by numbness and weakness of the left leg and 
foot, deficiencies in ambulation, absence of dorsiflexion and 
eversion of the left foot, left foot drop, and diminished deep 
tendon reflexes of the left Achilles.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
left common peroneal nerve injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270-5274, 5276-5284, 4.73, Diagnostic Codes 5310-5312, 
4.124a, Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different ratings 
for each distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

A November 1993 private examination report from Dr. R.B. 
expressed that the Veteran manifested left foot and leg numbness 
and weakness.  In describing the weakness in the left leg, Dr. 
R.B. stated that it was radicular but did not cover the bottom of 
the left foot.  Peroneal numbness was observed in the area of the 
Veteran's gunshot wound.  During the examination, the Veteran was 
unable to squat.  He was unable to walk on his heels or toes, 
which was indicative significant weakness in the left leg.  Based 
upon these findings, Dr. R.B. opined that the Veteran was not 
employable.

The Veteran has undergone multiple VA examinations from 1994 to 
2000 to determine the nature and severity of his common peroneal 
nerve disorder.

A February 1994 VA examination revealed that the Veteran was 
ambulating with a cane.  He was able to only feebly dorsiflex and 
evert his left foot.  He was unable to return the foot to a 
neutral position.  Moderate hypesthesia was noted on the central 
dorsal portion of the foot.  The Veteran demonstrated difficulty 
walking, and the examiner related this difficulty to the 
Veteran's common peroneal nerve palsy.

At his April 1995 VA examination, the Veteran continued to report 
problems walking.  Hypoesthesia was again noted over the dorsum 
of the left foot.  The Veteran exhibited definite weakness of 
dorsiflexion and eversion of the left foot, with diminished 
scores of two out of three on the muscle power scale.  In the 
report, the examiner opined that the muscle involvement 
demonstrated in the examination were secondary to the Veteran's 
nerve injury.

At an April 1996 VA examination, the Veteran reported difficulty 
moving his left leg.  He continued to walk with a cane, and 
reported that he was unable to walk distances greater than one 
block due to pain and weakness of the leg.  On examination, no 
wasting or muscle loss was observed on either leg.  Motor 
strength was completely lost on flexion and extension of the left 
ankle.  However, no foot drop of the left ankle was observed at 
that time.  Deep tendon reflexes were absent in the right 
Achilles.  Deep tendon reflexes were severely diminished in the 
left Achilles.  At that time, a nerve conduction study of the 
left leg was recommended.

A nerve conduction study, performed later that month, revealed 
uniform minimal slowing with low amplitude of the lower 
extremity.  These findings were deemed to be consistent with an 
axional neuropathy with both motor and sensory components 
bilaterally.

At his December 2000 VA examination, the Veteran reported that he 
quit farming after reaching the point with his disability where 
he could not press down the clutch of his tractor with his left 
leg.  With regard to his foot drop, the Veteran was only able to 
state that it developed "a long time ago."  He reported that he 
was issued a double upright ankle foot orthosis by his family 
physician because he had been scuffing his left foot while 
walking due to his inability to raise his left foot.  According 
to the Veteran, this caused him to trip.  An EMG performed at the 
VA examination confirmed a moderate axonal peripheral neuropathy 
of both lower extremities with the left peroneal nerve being more 
greatly affected.  A motor examination revealed that the Veteran 
was unable to dorsiflex his left foot.  Only minimal movement was 
ascertained with eversion movements.  Plantar flexion was 
diminished to three out of five.  Similarly, only feeble motion 
was noted with dorsiflexion, eversion, and plantar flexion of the 
right foot.  Muscle tone of the lower extremities was normal and 
no atrophy was observed.  The Veteran was able to walk across the 
room while using his cane for support, however, he stated that he 
was limited to walking 25 yards.  A sensory examination showed 
hypoesthesia over the left leg and foot.  Significant decrease in 
sensation was also noted in the right leg.  Based upon the 
examination, the examiner diagnosed a left common peroneal nerve 
palsy, evidenced by a left foot drop and decreased sensation.  
The examiner further also diagnosed a secondary peripheral 
neuropathy that affects both lower extremities.

An August 2002 letter from the Department of Labor & Workforce 
Development for the State of Tennessee recites that the Veteran 
was diagnosed with severe osteoarthritis of the left knee and 
heel, a metal foreign body in the distal left thigh anterior to 
the knee, and essential hypertension.  The letter further notes 
that the Veteran required the assistance of a cane to walk and 
experienced difficulty sitting in and rising from a chair.  Based 
upon these findings, it was determined that the department would 
not be able to place the Veteran in any type of employment.  The 
Board notes with interest that no mention is made of the 
Veteran's left common peroneal nerve injury in the department's 
letter.  Accordingly, it is not apparent from the letter as to 
whether the Veteran's unemployability was related to his peroneal 
nerve injury.

In a September 2002 statement, the Veteran reported that he has 
been unable to work since 1976 because of disabilities from the 
common peroneal nerve injury.

The Veteran underwent another VA examination in June 2003.  He 
related increasing difficulty ambulating and reported that he now 
required the use of a wheelchair 90 percent of the time.  He 
stated that he used a walker to move around his home, and that he 
was able to ambulate 100 feet with the assistance of his walker.  
The Veteran also reported symptoms of paresthesias marked by the 
absence of sensation in his left foot throughout the peroneal 
nerve distribution, and decreased sensation in the tibial nerve 
distribution.  He reported swelling, aching, some buckling, and 
grinding of the left knee every day.  The Veteran also related 
pain that reached an intensity of eight on a scale of ten.  He 
stated that his pain was managed by a TENS unit and Ecotrin.  On 
physical examination, the Veteran was unable to actively 
dorsiflex his left foot or flex or extend his toes.  The left 
ankle was able to produce passive extension to neutral.  Plantar 
flexion of the foot was present to approximately 45 degrees.  
Neurologically, decreased sensation was observed in the tibial 
nerve distribution.  Interestingly, however, the VA examination 
report states that there was no decreased sensation in the 
peroneal nerve distribution.  The examiner diagnosed left 
peroneal nerve palsy and tibial neuropathy.

Effective July 15, 1999, the RO's September 2002 rating decision 
assigned a disability rating of 40 percent for left common 
peroneal nerve injury residuals, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8521.

DC 8521, which provides rating criteria for common peroneal 
disabilities, provides for a maximum schedular 40 percent 
disability rating for paralysis of the external popliteal nerve 
(i.e., a common peroneal) that is complete and characterized by 
foot drop, slight droop of the phalanges of all toes, inability 
to dorsiflex the foot, lost extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia that covers the 
entire dorsum of the foot and toes.  Where the Veteran in this 
case has already been assigned the schedular maximum disability 
rating, DC 8521 cannot be the basis for a disability rating 
greater than 40 percent.

The Board has also considered the potential application of 
various other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Toward this end, 
the Board has considered other diagnostic criteria under 
38 C.F.R. Part 4, including the various criteria that govern 
limitation of motion of the ankle and foot (DC 5270 to 5274 and 
5276 to 5284) and muscle injuries of the foot and leg (DC 5310 to 
5312).  Nonetheless, to the extent that those provisions provide 
for disability ratings over 40 percent, those codes are not 
applicable to the Veteran's case in the absence of evidence 
showing the presence of flatfoot (DC 5276) or clawed foot (DC 
5278).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability or disabilities may be made.  The governing 
norm in such instances is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).

Consistent with the Court's March 2008 decision, this matter was 
submitted for extraschedular consideration under 38 C.F.R § 
3.321(b)(1) by the Director.  In a June 2010 report, which is 
based upon the Director's review of the claims file, the Director 
found that no conclusive evidence could be found that suggests 
that the 40 percent disability rating assigned fails to 
effectively contemplate the level of disability and 
symptomatology demonstrated by the record.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).   Nonetheless, to the 
extent permitted by the Rating Schedule, separate ratings may be 
assigned for different manifestations due to a single injury.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In the Esteban 
case, the appellant was a veteran who sustained facial injuries 
in an in-service motor vehicle accident.  The evidence 
established that the claimant's injuries were manifested by 
disfigurement of the face, painful scars on the face, and facial 
muscle damage.  The United States Court of Appeals for Veteran's 
Claims (Court) ruled in that case that the appellant was entitled 
to separate ratings assigned for each manifestation.  The Court 
further held that these separate ratings were then to be combined 
under 38 C.F.R. § 4.25, in accordance with the combined ratings 
table, to calculate the appellant's disability rating.  In so 
holding, the Court observed, "[t]he critical element is that 
none of the symptomatology for any one of these three conditions 
is duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Although the December 2000 and June 2003 VA examinations show 
separate diagnoses of left peroneal nerve palsy and a secondary 
tibial neuropathy, the evidence in this case shows that both 
disorders produce the same symptomatology of pain, decreased 
sensation, and lack of motion of the left ankle and foot.  Under 
those circumstances, the Board does not find any basis for the 
award of an additional disability rating based upon the diagnosed 
secondary tibial neuropathy.

Further, given the evidence in this case, there is no basis for 
further "staged" ratings for the left common peroneal nerve 
injury.  Rather, the symptomatology shown upon examination during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability ratings.

Overall, the evidence does not support the assignment of a 
disability rating in excess of 40 percent, on either a schedular 
or extraschedular basis, for left common peroneal nerve injury 
residuals.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any deficiencies of notification in this regard, 
however, are not prejudicial, as the Veteran's claim is being 
denied.  Id.
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, in order to substantiate an 
increased rating claim: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated 
Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require VA to 
notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In a February 2002 letter, the Veteran was notified of the 
information and evidence needed to substantiate his claim for an 
increased rating.  Following that notice, the Veteran's increased 
rating claim was initially adjudicated by the RO in its September 
2002 rating decision. 
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.  Additionally, the 
Veteran was afforded multiple VA examinations in February 1994, 
April 1995, April 1996, April 2000, December 2000, and June 2003.

Over the course of his appeal, the Veteran has expressed multiple 
concerns that certain examination records from February 1976 have 
been unavailable for review.   In this regard, the Board 
reiterates that the relevant focus for increased rating claims is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA issues a 
final decision on the claim.  See generally Hart, 21 Vet. App. 
505.  Accordingly, even assuming that treatment was received by 
the Veteran in 1976 and that corresponding treatment records were 
generated, the absence of those records do not prejudice the 
Veteran in this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased disability rating for left common peroneal nerve 
injury residuals, currently evaluated as 40 percent disabling, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


